Citation Nr: 0415994	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for a low back disability.  

2.  Entitlement to an increased rating for bilateral hearing 
loss from 20 percent disabling.

3.  Entitlement to an increased rating for tinnitus from 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from December 1969 to 
July 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim 
seeking entitlement to service connection for a low back 
injury, and denied an increased rating for tinnitus from 10 
percent, and denied an increased rating for hearing loss in 
the right ear from 10 percent.  During the course of the 
appeal, the veteran was granted service connection for 
hearing loss in the left ear, which increased his rating for 
hearing loss in both ears to 20 percent.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In November 1998, the RO denied service connection for a 
low back injury; the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the November 1998 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.

3.  At the veteran's hearing in September 2003, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant requesting a withdrawal of 
his appeal regarding the issues of increased ratings for 
tinnitus and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's November 1998 decision denying service 
connection for a back injury is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a low back 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

3.  Regarding the issue of an increased rating for tinnitus 
from 10 percent, the criteria for withdrawal of a Substantive 
Appeal by the appellant have been met. 38 U.S.C.A. §§ 7104, 
7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2003).

4.  Regarding the issue of an increased rating for bilateral 
hearing loss from 20 percent, the criteria for withdrawal of 
a Substantive Appeal by the appellant have been met. 38 
U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen on 
November 1970 for treatment of a backache.  He was treated 
with a heating pad, Wintergreen, and Zactirin.  At separation 
in June 1971, the veteran's spine was evaluated as normal, 
and on his report of medical history form, the veteran placed 
a check in the no box in response to whether he either had or 
had ever had back trouble of any sort.  

In a November 1998 rating decision, the RO denied service 
connection for a low back injury.  The veteran did not appeal 
the decision, and it became final.  The claim was denied 
because the service medical records did not show complaint, 
treatment, or diagnosis for a low back injury.  

In June 2001, the veteran requested to reopen his claim for a 
back injury from lifting a heavy radio and loading it onto a 
Jeep in Korea while assigned to the 776th Artillery Company 
in 1970.  

In a November 2002 statement, the veteran claimed that he 
incurred a back injury on November 1, 1970, while in Korea.  

The veteran was afforded a hearing before a Decision Review 
Officer in March 2003, a transcript of which has been 
associated with the claims folder.  He described going to a 
clinic after injuring his back in South Korea, where he was 
given aspirin and a heat pad.  f

The veteran was afforded a hearing before a traveling member 
of the Board in September 2003, a transcript of which has 
been associated with the claims folder.  He testified that he 
received his back injury on November 10, 1970.  He described 
injuring his back while picking up a radio to put on a jeep.  
He described going to a clinic, where he was given some oil 
and some pain pills.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a low 
back disability.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in June 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated November 1998, the RO denied service 
connection for a low back injury, finding that the veteran 
was not treated for a back injury in service.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2003).  

It is determined that since the November 1998 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, he has testified at his two 
hearings about injuring his back in service while picking up 
a radio to put on a jeep.  Although there was a service 
medical record on file from November 1970 showing that the 
veteran was seen for a backache, the veteran has provided 
greater detail about how he injured his back in service.  
This information was not in the claims file before, so it is 
not deemed to be cumulative and redundant.  The statements 
are also material to the veteran's claim.  Justus, supra.  In 
testifying about how he injured his back in service, the 
veteran has provided more detail about the injury than was 
available before.  Accordingly, the statements submitted by 
the veteran, either by themselves or in connection with the 
evidence already assembled, are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  


Entitlement to an increased rating for bilateral hearing loss 
from 20 percent disabling, and entitlement to an increased 
rating for tinnitus from 10 percent disabling.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 
20.204(a), (b).  Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant. 38 C.F.R. § 20.204(c).  Here, at the 
veteran's September 2003 hearing, the veteran withdrew the 
issues of an increased rating for bilateral hearing loss from 
20 percent, and an increased rating for tinnitus from 10 
percent.  There remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the appeal is 
dismissed without prejudice.



ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disability, the 
claim is reopened.

The claims of an increased rating for bilateral hearing from 
20 percent, and an increased rating for tinnitus from 10 
percent are dismissed.


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for a low back disability was reopened on 
the basis that new and material evidence had been submitted.  
The next step is to address the question of whether service 
connection is warranted.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

The evidence shows that the veteran was seen for a backache 
during service in November 1970.  Accordingly, the veteran's 
claim must be remanded for a VA examination to determine the 
etiology of any low back disorders.

VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
The veteran testified at his March 2003 hearing before the 
Decision Review Officer (pages 5-7) and at his September 2003 
hearing before the traveling member of the Board (page 9) 
that he had received treatment for his low back at the VA 
Medical Center in Oklahoma City.  However, the VA records 
from Oklahoma City from October 1995 to August 2001 appear 
complete, and they do not show treatment for a low back 
disorder.  The veteran should be asked if he was treated for 
his low back at the VA Medical Center in Oklahoma City at any 
time other than between October 1995 to August 2001, or at 
any other VA Medical Centers, and if he was, then these VA 
medical records should be obtained.  

The veteran also described treatment for his low back at the 
PHS Carl Albert Hospital, and at the PHS Indian Hospital.  
Although the veteran did not respond to the March 2003 letter 
requesting that he complete separate VA Forms 21-4142 for 
each hospital, in light of the need to remand the veteran's 
claim for the aforementioned development, he should be given 
another opportunity to submit completed VA Forms 21-4142 for 
these hospitals.  Pursuant to Littke v. Derwinski, 1 Vet.App. 
90 (1990), the RO should obtain all relevant medical records 
from the PHS Carl Albert Hospital, and the PHS Indian 
Hospital.

Accordingly, this case is REMANDED for the following:

1.  The RO should take all necessary 
steps to obtain the veteran's treatment 
records from the PHS Carl Albert 
Hospital, and the PHS Indian Hospital.  
The RO should ask the veteran if he was 
treated for his low back at the VA 
Medical Center in Oklahoma City at any 
time other than between October 1995 to 
August 2001, or at any other VA Medical 
Centers, and if he was, then these VA 
medical records should be obtained.  

2.  After the directives in the 
paragraphs above have been completed, the 
veteran should be scheduled for a VA 
examination for his low back.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all low back disorders that 
might be present.  In particular, the 
examiner should answer the following 
requests and questions:

a.  Please provide diagnoses of all 
low back disorders that are present.  

b.  Is it at least as likely as not 
that any diagnosed low back disorder 
is the result of or etiologically 
related to the veteran's backache 
for which he was treated during 
service in November 1970?  (The term 
"at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather it means 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

3.  Following completion of the 
development requested above, readjudicate 
the veteran's claim for service connection 
for a low back disability, taking into 
account the entire record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representaative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



